 

VHA\ SLI0-PI 1D ‘ONISKA 2-14-cr-00 175. WHA, Documeltt 7 os aN aii eer NH ie ot aR eee
I

(LLZ ‘ON JuUOWIND0q)
‘OZ0Z ‘6Z Jaquis.aq ~payep (OSQO) asned MoOYs 0} JOpPIO $.jINOD 94) 0} ssUOdseaI
Ul JOLIq aV14NI OUD UC If O} BABI] JOJ JANOD sty sAOW AT[NJJOOdso1 “1oyyeU 9Y}
Ul 191uWD Porotdde-j1noOd snotAdsd “UOSTON “VY DUSDH pue vIeuURD xXO[Y JolWp

:TUOOTY AO SAANUOLLV WAHL NV SALLYVd TIV OL

 

(uosiod UI jOU JI) wOoZ, Aq U01}@90'T
8 00:8 SOUT],
1Z0Z ‘e Krenagad :oyeq, SuLIeOH]

dnjsy wey ‘uoHY :ospne ‘yuepudyjod
[LL71 ‘ON LNAINNOOd| ‘ANVdINOO
NOILVdOUd AO SNOTLIGNOD Wa ORILOATA ANV SV9 OID Vd
ASAVO MOHS OL WAdCUO §.LANOD
AHL OL ASNOdSA NI WHR ION “A

ATM OL AAVAT WOU NOLLOW .
Jy Hureld

VHM SLI0- vl UO ON 98k) ‘VOIMANV AO SA.LVLS GALINA

 

VINYOATTVO AO LORLLSIG NYAHLYUON FHL YOu
DYNOO LORLLSIC SHLV.LES GALINA

UOSTON “V dud pue
eIeUUBD XOTY JIIWP 10} SAOUION YW

9@bP-PSs ens safyursoee|
ZOGI-1SS (20%) souoydo[ay,
I7ZvO-€S0S6 VO “eleBI[D BIUeS

jeoy ourmres [A 00S

MPT JO [OOYDS APISIOAIUL) BILID BUCS
Nps nosM[eAOpUes,)

[eAopues-sassry jours OUTIDYIeD

89ES-9L8 (619), sapurtsoes
p9CS-9L8 (61 uoud 319.1
10176 VO ‘oseIq ues

OSOL. ayNS AeMpeolg SOM LOS
d Tl ‘NOSUAAUS ® AWYINDOV
wos’ SIOAMB|SULE@)UOSIOAOSUT

LOGELI NAS “bsq ‘Wostaaag ‘2D PLE]
W109" SIOAMESUIR@)O LIM seul

ZOPO90 NAS “bsq ‘ouinsy “f [seYoTA]

 

 
 

Vi su YD ORBRE 3:14-c1-001 75. WHA lO GAMITSLHEA EN RE HHNROH A
c

0} OY] pynom sap “JSC ot} Jo Wed se suonesodo vyep pue JuoWoseUeUT UOTeULOJUT
sy oAoIduT 0} qwOq SBULIOpIO Jo souRyodul ay} jnoge WNoD 94} WOJUT 0}
JSO oy} 01 asuodsar ul Jars & aTIF 0} AWtUN|IOddo ay} ysonbo. AT[nyoadsar rap p
(€PpZI ON “FIG ‘O1-6 “4 DSO) “Sp10994 Io Yo.vas
d[GVUOSRAL B BYU 0} FAO IOj Jopslo ue pue syuowosmbes yuoweseuewt uoTeyasoA
POPNHOUI SUONIPUOS ssOY], ‘PUIJJOoT [IM FwOd Wk) YSU oy} sonpor pue Ajoyes
arjqnd yoojo1d 0} uoneqoid Jo suOTIPUOS S,q27Od PoyIpow yWNoD sty} “uoyegoid
[CUTLULIO [eIOpay Ss} SuLINP powUsT qweOd WPM oy} SurMoTo,y (7 ‘d DSO) ,,"ses0e
UOIT[IUE B Jyey Buruing pue ‘sainjonys £79°7Z seo] ye SuIAONsap ‘s[eNprAIpUl [TT]
\SRoy ye BUITIH] “VIUIOFI[ED Ul SOIIFPTIM IIOU IO QZ powUsr sey qwOd ‘ouoye uoryeqoid
S$ JapUdTJO aq} JO JUotMsoUaTUTUIOD oY} douT[S],, ‘Ino s}urod DSO $,41NO_D sy} SV
(ZZ6 “RQ SON FIC) suonesodo s.q2pH_ Jo syoodse Ayayes
99SIOAO 0} JOJUOUT JUOpUddepuT Ue Io} paprAosd yuouspnfl Auojay oy ‘syuotostnba1
JoYIO SUOUTY “OUILIO [VOO] IO ‘oxBIS “[eIOpoy JOYJOUe SUTYIUILIOD WO] JOpUaJZO 9}
poyqryoid suonipuos uoneqoid oy} Jo quo “SuIOUDIUOS $.q2#Od Ul posopio uoneqoid
pue sult oY) 0} UONIppe uy ‘uOoTsoydxe ounIg ueg dy} JO NO BUISIIe UOTeST}soAUI
S.AS.LN ou} BuONYsqo Jo yUNOS AUO[I} OUO puk sprepuRs AjoJes Joy Ajoyes ouTfodig
SeD yeIMeN Buryepora AT[NYI[IM pue A[SuLmouy JO syuNod AUO[a} SATJ UO WOTJOIAUOS
QTOT ISNENY S,APOd SMOTOF “OZOT “6Z JOquIadaqJ UO PONss! DSO §,jNOD oy
(dIAN)
ULT A UONBSHIP OIJPTIAA UMO S JOpUdTJO oY) pue MET vIULOITeD Aq portnbar se squiyy
pue sooJ} snopsezey Jo poreayo udeq JOU DARY IO DARY SOUT] JoMOod YOIYM 0} JUO}XO OY}
JUNODIL OJUI de} 0} ‘SULIOJSPUIM BULINP oZIBIOUd-op 0} SOUT] JoMod YOIYM SuIploop Ul
‘AYTIN pajotAuoo oy} o1nbar 0} uoeqosd Jo suotTpuos Joyyny sosodord yorym (L171
‘ON JUOUIND0G “DSQ) esneo MOYS 0} JOpIO $.jINOD sy} 0} asuodsar UI JoLIg av1una
1ONUD Ue [If 0} SALI] IOF VINOD sTy} sAour AT[NJOodsor ‘AIOILLG} SOIAIOS S.qwOd_ Ul
SUIAT] s1owtojsno AON qawoOd OM) ‘UOSTSN “VY USD pure vieuUeD xaly JoMUup

NOLLONGOWINI

 

 
 

Win st YD" OEEBR 3:14-c1-0017 5H DORMER PER PH SoH BSE
€

OY} 01 poy yey APATOW [EUTUTLIO sj YSNoIy) UNI yey) poly) B oIv SoIN[IeF JUoUAseULL
BIeP S.AVOd “opslo oyy asoddo 0} you aiom WwO_ JI usaq ‘OSO pesodoid oy
JO SSOUDATIODIJO 9Y} OUTULIOpUN sUOTJeIOdoO ByEp pure ‘UooSeUeUT yep ‘SuIdsoxPIOIOI
S.qyOd Ul so1ousloyep oy} uoyM oyeridoidde Ayjeroadsa st YW ‘alo
‘uorstoap Jadoid e yoror Avw
LINOD 9} JY} OS sansst ay} Jo UOTJeJUasoId Areustd pue sjo[duioo & aINsUT 0} NOD
SIq} 0} SUOTSABSNs SuLyeUl ore UTAIOY 191Up “ALOPLD] S,AWOd UY 9AT] yeuy or[qnd
jerouas ay) Jo Ayozes oy} pue Ajoyes Moy uo Apap Iwaq UoTegosd Jo suOTIpUOCS
S.AVOd Sb 1INOD IY} ISISSB 0} YSIM UOS[ON SUOyD pur eieuUeD XOTY JO1WuU “O1OH
(L661 HO wL) P9OI ‘7901 PEA STI
‘UY WUOD SUIPDAT, saanjng Cypounuoy ‘a updy ‘optaoid ued sonred ay) yey puokaq
yNoo oy dyay ueo yeu) oaMoodsiod Mou ev JO UOTFeULIOJUT onbrun sey saz ay) (¢)
JO {QUDAIOIUT 0} SOILD OY} d]IWUS JOU Soop nq UOTSISap sy} Aq poyoaqye oq AUT yeu}
JSOIOJUI UB SEY snoIUD OU} (Z) ‘APUaaduIos payussardas jou st Ayred & (7) VAY snot
ue Woy SuBoliq puad syMo0D “(1661 “HO PE) 808 ‘Z6L PT ‘A OV6 “L'N ‘VOSI4IDFT
fo uMO, 4 ‘COV VN ‘Youvag yaomay ,uoIstosp tadoid e& yoror Aeur }n0d oy}
ye] OS SONSST YNOYZIp Jo uorejuasoid Areuald pue oo[duroo ev SuLmsut Aq pue ‘asunos
ZUNSTXo 01 s0UR\sSISSe ATeJUOW]ddns Surpraoid Aq 41nd sy} 0} suOT}sadsns BuLyeu Aq
jSoIOJUI oI[qnd [e1oued JO Sased UI,, LIMOS oY} ISISSB 0} ST SHOTUIe Ue JO 9TOI OY
‘(002 ‘O°d')
OCT ‘TEL pz ‘ddns ‘4 1¢¢ “2ag alwig fo Auysiuypy ‘a ui (,ssutpsao0.1d Moy} UT ysIsse
0} .WNOS sy} Jo spuary, yurodde 0} AyoyjNe yusJoYUT oY} ssassod s}.no0o yorys1[q],,)
(9007 “HO wll) yEU 671 “ETI PEA Lp © Our ‘sajog yon4y p4oy adoysdog at uy 2a
‘sJolig snaiup ydoooe 0} ApoE JUoIOYUI sy} ssassod synod JOLYSIp [e1opof

ALRIOHLNV TVONT

‘Ayoyes orpqnd yooyo1d 0} YOM sajo[duroo pue sayenrur Aj1odoid

 

pue Andwuoid qo ye) pure ‘sjyoynys Jamod ynoqe SUOISIOSp SWIOJUT UOTBULIOJUT

ayeinooe pur o}0;/duI09 ey} DINSUS 0} DSO 9} 0} UOTEdIFIPOW vB ysassns Ay[NyOodsor

 

 
 

YH StIO+T HO ONBES® 3:14-cr-0017S-WVHA, PAGAN E Aaa a did ie varn canvas NOL ON
v

/T/
‘JONPUOD [BUILULIO PUB SSOPIOII SH [ONY JY} SIOLI9
Byep UOUTUIOD yUdAaId 0} JoUUOSIod puR ssado1d AyIBSIUT BJep SI poseuvUl jou sey
AVPOd ‘OND OU} pure un0g sty} fo sIapso oy} aydsop pur ‘sjasse pue ‘uoreztyeydeo
‘Tauuosiad jenueysqns ‘aouoLIodxe yeuonerodo Jo sapeoap s.qwOd aiidsoq
‘(UOTWWAIOSAI [9}0Y IO WYSIJ sued v se yons) ysed oy ur syuounutodde
Yoo 0} 10 “(UOTBOOT 10 apoo diz e se YoNs) UOTVeUMIOJUT FeONLIO Jo yndur drys 0} ssosn
MOT]e you op sddy syquireae Ajoprm 10} poonsesd ATUOWUIOS sanbruyos} yUWIoseUeUT
eeq (ZI ‘zd ‘OSO ‘8a aag) ‘ysed oy) Ur suoNdadsuI Jo ,,sUI[NpoyYpos,, ay} SUIMOTTP
pur ‘suraysks JUaWOSeULUT PIOddI JO USISAp 100d ‘spyslf UOHeULIOFUT OWT yndur eyep
Surddrys ‘sp1ooas ureyUreUT 0} SUTTIE S1OJOBIWUOOGNS pur ‘s1oyoeTUOD ‘saoo]durs st UT
poynsar Aysoyur vyep pue Zurdsoxp1o0da1 JO You] SH se yons soonovid s.qwOd
*JANOZ) STY} SIO SJUOUTLUOD S}I Ul ASeYUT] STU) possorppe sons Jo yuouIedaq
‘S'/) OY} SBY JOON “poytejs sontploey pue yuoWAseueUl s.qwOd Solly pue uorsojdxa
ouNIg URS oY} SUIPNJOUT SUOTIE[OIA [eUIUTIO s.qyOd pure ‘soinjrey suonesodo
vyep pue Surdsoy-psooal Iood s,q2pOd Uaomjoq o8eyUT] st) possaippe ATPeoneutasAs
JOU SBY JI ‘SONI S$} JO SUOTVIOIA JOF APO pouoroues sey OAdD oY) s]MY AA ‘Sp1O99I
oyernooe ureyureul pue dojaagp ‘siojovsyUOons pure ‘s10}9e.1]U09 ‘saaAo] dura SH “AwOd
yey} SINSUD 0} OINFTLJ $,GwOd IWSI[YSrY yey} syuouns.re pue sjyoe} UOTUIHe S.V.INOD STUY}
0} SULIG 0) oxT] pinom Aay} ‘uonorpsuinl sO AdO sy) yodsar sony oTIYAA “UOoIpstnt
dD WIM dIdJJOJUL 0} JOU JINO| oY} SuLyse uo posnooj Aposre] 9Avy JINOD sity} a10foq
(JNdD) VOIsstUMUIOD SOIT [qng eTUIOFTTeD oy JO syuouruIO oy} Jo AuR||
‘JUNUIOSVULUL SSapJOoI Ss} YSNoI) Josuep ul otpqnd sy}
Zunind wor qaOd Woaaid 0} Aressooou Byep oy} OprAoid [JIM soonovid yuowsseuewl
UONLULIOJUL S,qwOq Aoidwt 0} DSO 24) UI suOIstAoId suIpnpouy “spsezey
Jayjo pue ‘suorsojdxo ‘samy oyeorpoid yey) sainpiof juawaspuniu Ajyeyuowepuny
oie saunpwf Suidaay-psoval pup jJuawaspupul uojoulsofur S.q~Hd ‘“poyust

SOUT] OLNO9TO pu ses [eINYLU SII SoZ oY} JO AuBUT 0} puk COZ UI UOIsojdxe ounrg URS

 

 

8¢
Le
9¢
SC
VC
eC
CC
Ic
0c
61
81
LI
91
SI
vi
el
cl
I]
01
 

va st 9 ON 3:14-cF-00175-ANH RARE AME RS NEHEBT ON PSHU
g

///

///

///

///

‘1Z0Z ‘¢ Aleniga,J UO DSO oY} UO JNOTUNSIe pelo OU) ye ATJoLiq Suryeads

pue ‘[z0z ‘sz Arenuec uo poyrugns oq 0} JoLiq B Ysnompy syuowOS SurprAcid

Aq wnod sty} ysisse 0} ox] AT[noedsor pynom jonup ‘uoterado pue juowaseueU

UOYCULIOJU! $,.q2Od Ul deB oy} ssorppe 0} suoNIpuod UOTVeQoId [BUILD $.q29Dd
Bursyipout Aq Ayoyes orqnd sacsdun Ajsnontpedxa 0 1aMod ayy sey yNOD STyL

‘jONPUOD [PUTUILIO

S}I PUL SOIN|IEy JUDWIOSLULUT UONLULIOJUI S.qwOd UsEMIJoq o8eyYUl] 94} UO dAToods.od

onbrun savy jouup ‘Ayyeuty ‘Ajoyes Joy) uo SuLIeaq yoolp e& sey Jomod jyo synys

Io Ajayes soyesodo FqwO_ JoyJoYyM ‘uorstoap ay} Aq poyoosfe oq |[[IM JY} JSoroyUL UL

avy Jonup ‘Surpssooid sty} UI poyuasasdas as1M.19Y}0 OU ore SUOTJOR oINIHY pue ysed sj

Ag poyoayye SOU ALOYLLO} S,q2Od UIJIM suoZIIIO sy} asneVddq DSO oy} UO JUoUINSIe
je1o pue Zurjotq opiaoid 0} Apumsoddo sy} ysonbor Appnjyoodsor jojup

‘sjjomys Jomod pure ‘sonssi pue suonrpuos Ayyiqetjor pue Ayozes

‘uorjerodo se8 pure oLooya “uowoseueUT UOTTeIN99A “uatAOTdap YOM noqe SuLyeU

-UOTSIOOP ULIOJUT 0} FaPHd Je pasn pue ‘pourejureus ‘poywaso UoNeULIOJUT oy} oAoIdUIT

0} SINPIO SpNnpoUT 0} palfIpout aq ‘OSO oY} Ur poyrejep se ‘uoTeqoid Jo UOTROYIpoU

posodoid s,}In0Dd sty} puourmoser Ayjnyjoodser joNup ‘“spoyjo jyuoWoseUeUT

uoTeULoyUL puke AyUo vyep oyeInoovur 10 ojo[dwoour uo BUIATOI Jo Josuep sy}
spunodtoo pouty aq 0} sooz yreur 0} ured Avids Sutsn fo sonovld s.qwOd

‘OIL 3307 ATPeop OZOT OU} 0} PoNgLyWOS savy 0} sIeodde

yey} UOISSTWO UP -- soUTLIoMOd 0} JOBUEp B SB POYIBUI $99.1} DAOUIAI 0} SUTTIV Se Yons

‘UeLIOAUIT Se POTJUSPT JOTIVS JI YIOM Poss FAwMOd ‘Insel v SY “JOM UMO S,4?Od

Hoge UONVUMIOJUT ZUIPNOUT ‘UOTOR 0} UOTVUIOJUI pou] FayOd Sey JOYWON

 

 
 

Vi S410 YO ONSERE 3:14-Cr-0017 5. WH Ey oP ORUAEA SNE stile a Meee or ait sao NOTION
9

UOSTON'V 900 pue ereuueD xXeTV
SINUONNO, 101up JO} SAOUIONV
“bsq ‘UOSISARS *-D BIR]
UOSADADS “2 DIADIN/S/ IZOZ ‘ST Avenue :payeq

 

dTI ‘NOSUAAS 8 AUAINOV
‘payturgns AT[Nyodsoy

‘LINOD STY} dIOJaq p10d91 dy} WO JUOSQR OSIMJOyIO sAT|OOds19d

B PUL SJR] JOpIsUOd UBS 1INOZ SY} Jey} OS PIBOY 9q 0} Yse sof “BUISO]O UT

 

 
